Citation Nr: 0520317	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral leg 
disorder.

2.	Entitlement to service connection for a bilateral foot 
disorder.

3.	Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that, in pertinent part, denied the 
veteran's claims for service connection for bilateral leg and 
foot disorders and a left shoulder disorder.  The veteran's 
case now originates from the VA RO in Houston, Texas.

The Board notes that the January 1999 rating decision also 
denied the veteran's claim for service connection for 
depression.  A substantive appeal received in March 1999 was 
apparently construed by the RO as a notice of disagreement 
with this claim and, in April 1999, a statement of the case 
was issued.  However, a timely substantive appeal regarding 
the matter of service connection for depression was not 
received and the issue was not certified for appellate 
consideration.

In June 2002, the veteran sitting at the RO in San Antonio, 
Texas, testified at a hearing via videoconference, with a 
Veterans Law Judge (VLJ) sitting at the Board's central 
office in Washington, D.C.  In a December 2002 internal 
development memorandum, the Board undertook additional 
evidentiary development pursuant to then-extant regulations.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  However, 
due to changes in law, the Board remanded the veteran's claim 
to the RO in October 2003, for additional development.

Thereafter, in a May 2005 letter, the Board advised the 
veteran that the VLJ who conducted his hearing was no longer 
employed at the Board.  The veteran was advised of his right 
to a new hearing and requested to complete an enclosed form 
indicating his preference for a new hearing.  The veteran did 
not respond to the Board's letter.  In light of the veteran's 
withdrawal of his claim, as set forth below, the Board is of 
the opinion that all due process requirements have been meet 
regarding the veteran's request for a hearing.


FINDINGS OF FACT

1. In a January 1999 rating decision, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
bilateral leg and foot disorders and a left shoulder 
disorder. 

2. On July 21, 2005, prior to the promulgation of a decision 
in the appeal, the Board received signed notification from 
the appellant, that was dated February 28, 2005, indicating 
that he wished to withdraw his pending appeal regarding his 
claims of entitlement to service connection for bilateral 
foot and leg disorders and a left shoulder disorder.


CONCLUSIONS OF LAW

1. Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to service connection for a 
bilateral leg disorder, the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2004).

2.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for a 
bilateral foot disorder, the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2004).

3.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for a left 
shoulder disorder, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

Following the January 1999 rating decision, the RO certified 
the issues of entitlement to service connection for bilateral 
foot and leg disorders and a left shoulder disorder for 
appellate review.  In March 2005, the case was recertified to 
the Board.  In a signed statement from the veteran, dated 
February 28, 2005, and received at the Board on July 21, 
2005, the veteran said he wished to withdraw his claim for 
service connection for pulmonary disorder as to due exposure 
to Agent Orange and was "[a]lso withdrawing my appeal" 
evidently of his claims for service connection for bilateral 
foot and leg disorders and a left shoulder disorder.  In an 
accompanying July 21, 2005 memorandum to the Board, the 
veteran's accredited service representative noted the 
veteran's request to withdraw his appeal.

The veteran's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matters of 
entitlement for service connection for bilateral leg and foot 
disorders and a left shoulder disorder.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2004).



ORDER

The appeal as to the issue of entitlement to service 
connection for a bilateral leg disorder is dismissed.

The appeal as to the issue of entitlement to service 
connection for a bilateral foot disorder is dismissed.

The appeal as to the issue of entitlement to service 
connection for a left shoulder disorder is dismissed.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


